DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 06/10/2020 are accepted.

Information Disclosure Statement
The references cited in the IDS, submitted on 03/23/2021 have been considered.

Claim Objections
Claims 4 and 44-45 are objected to due to the following informalities:
Regarding claim 4, line 1 of claim 4 recites “apparatus of either of claim 1.”  Applicant is suggested to amend line 1 of claim 4 to recite: --apparatus of 
Regarding claims 44-45, line 6, as well as line 9, of claim 44 recites “diagnosis model…”  Claim 45 recites the same subject matter.  However, there is no support of teach of a “diagnosis model” in the specification.  Applicant is suggested to amend line 6, as well as line 9, of claim 44 to recite: --diagnostic 


Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7, 10, 14-16, 19, 22, 24-26, 28, 31, 33-34, 37-38, and 44-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
An apparatus, comprising: at least one memory; and logic coupled to the at least one memory, the logic to: receive diagnostic information associated with at least one analytical instrument, and process the diagnostic information using a computational model to generate at least one diagnostic model for at least one diagnostic.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is an apparatus claim.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitation of “process the diagnostic information using a computational model to generate at least one diagnostic model…” (See, for example, FIG. 1; ¶¶34-35, of the instant specification), which comprises the judicial exception of a mathematical process.  
What remains of the claimed method is merely conventional computer hardware “memory” (See, for example, FIG. 1; ¶28, of the instant specification), computer “logic” (See, for example, FIG. 1; ¶29, of the instant specification), generic hardware “analytical instrument” (See, for example, FIG. 1; ¶21, of the instant specification), and a generic data receiving step of “receive diagnostic information…” (See, for example, FIG. 1; ¶24, of the instant specification), each of which is set forth at a highly generic level, and where the generic data receiving step and generic computer hardware and generic analytical hardware comprise insignificant extra-solution activity(ies).  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the generated diagnostic model for the diagnostic.
Under Step 2B, since the only steps outside the judicial exception are generic computer hardware and software, generic analytical hardware, and a generic data gathering step, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1 does not appear to be patent eligible under 101.

Claim 44 recites:
A computer-implemented method comprising, by a system controller of an apparatus: capturing training operating data for a component of an analytical instrument; generating diagnosis data by indicating whether the operating data is standard or abnormal; generating a diagnosis model via training a computational model using the diagnosis data; receiving real-time operating data for the component; and predicting at least one diagnosis for the component by processing the real-time operating data using the diagnosis model.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 45.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a computer-implemented process claim.  Likewise, claim 45 is an apparatus claim.
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitation of “generating diagnosis data…” (See, for example, FIG. 1; ¶¶34-35, of the instant specification), “generating a diagnosis model via training a computational model…” (See, for example, FIG. 1; ¶¶34-35, of the instant specification), and ), “predicting at least one diagnosis for the component…” (See, for example, FIGS. 1-3; ¶¶39-40, of the instant specification), each of which comprises the judicial exception of a mathematical process.  
What remains of the claimed method is merely conventional computer hardware “system controller of an apparatus” (See, for example, FIG. 3; ¶42, of the instant specification), “a component of an analytical instrument” (See, for example, FIG. 1; ¶29, of the instant specification), and generic data receiving steps of “capturing training operating data…” (See, for example, FIGS. 1-3; ¶¶35-37, of the instant specification), and “receiving real-time operating data…” (See, for example, FIGS. 1-3; ¶¶43-44, of the instant specification), each of which is set forth at a highly generic level, and where the generic data receiving steps and generic computer hardware and generic analytical hardware comprise insignificant extra-solution activity(ies).  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the predicted diagnosis for the component.
Under Step 2B, since the only steps outside the judicial exception are generic computer hardware and software, generic analytical hardware, and generic data gathering steps, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 44, as well as claim 45, does not appear to be patent eligible under 101.

Therefore, claim 1, as well as claims 44-45, does/do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 4, 7, 10, 14-16, 19, 22, 24-26, 28, 31, 33-34, and 37-38, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 10, 14-16, 19, 22, 24-26, 28, 31, 33-34, 37-38, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over McGranahan (U.S. Patent Publication US 2011/0239445 Al); in view of Dickinson (Dickinson, I., “Model-Based Reasoning in Analytical Instrumentation,” Laboratory Robotics and Automation, VCH Publishers, Inc., New York, NY Vol. 5, No. 2, April 1993, pp. 85-96, XP002092815, ISSN: 0895-7533.).
Regarding claim 1, McGranahan teaches an apparatus (McGranahan: Abstract.), comprising:
at least one memory (McGranahan: FIGS. 1A-1B; ¶26 [“…apparatus 200 may include a processor 202, a memory 201…”]); and
logic coupled to the at least one memory (McGranahan: FIGS. 1A-1B; ¶26 {See above.}), the logic to:
receive diagnostic information associated with at least one device or instrument (McGranahan: FIGS. 1A-1B, 5; ¶55 [“Statistical models 630 are created for a specific type of equipment (received and processed by sensor coordinator 620)…”]), and
process the diagnostic information using a computational model to generate at least one diagnostic model for at least one diagnostic (McGranahan: FIGS. 1A-1B, 4-5; ¶48 [“…server 106 also incorporates a training function 122 in which the statistical models are built or improved upon.”]; ¶¶53-55 [“…the coordinator 405 has processing performing 'neural network 1' calculations 404, and the data sent to the server 407 is 'Dataset 1' 406.  Through the training function, the user adds an additional label, 'Door Open' 408, and the model is trained. To update the operational model, the server 407 updates the coordinator 405 with the new configuration, 'neural network 2' 410, which includes a new dataset 'Dataset 2' 409, and the model is updated to ' Refrigerator Model 2' 411. In this way, the dataset is dynamically updated to match the changing needs of the statistical model.”]).
However, McGranahan is silent as to explicitly teaching an analytical instrument.
Dickinson, in a similar field of endeavor, is directed to expert systems to aid users of instruments (Dickinson: Abstract.).  Therein, Dickinson discloses using model-based reasoning with analytical instruments (Dickinson: pg. 87, Sect. “Modeling and Model-Based Reasoning,” para. 1 [“Sometimes, the programs we construct are models of concrete objects, such as the performance of an analytical instrument…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of using analytical instrument disclosed by Dickinson, in the system and apparatus taught by McGranahan, with the motivation and expected benefit of efficiently determining a diagnosis of particular system components, an analytical instrument, or particular components of an analytical instrument.  This method for improving McGranahan, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dickinson.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of McGranahan and Dickinson to obtain the invention as specified in claim 1.
Regarding claim 4, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 1 as shown above.  McGranahan discloses the logic to receives at least one status indicator for the diagnostic information, the at least one status indicator to indicate whether the diagnostic information is standard or abnormal (McGranahan: FIG. 5; ¶71 [“…while in operational mode, anomaly detection processes within the statistical model detect abnormal operation in the equipment, automatically generate a label of the anomaly, and prompt a user to confirm or correct the anomaly.”]).

Regarding claim 7, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 4 as shown above.  McGranahan discloses the logic to generate the at least one diagnostic model by training the computational model with the standard operating information and the abnormal operating information based on the at least one status indicator to model standard and abnormal operating conditions of the at least one diagnostic (McGranahan: FIG. 5; ¶58 [“…while in operational mode, anomaly detection processes within the statistical model detect abnormal operation in the equipment, automatically generate a label of the anomaly, and prompt a user to confirm or correct the anomaly.”]).

Regarding claim 10, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 1 as shown above.  McGranahan discloses the logic to generate the at least one diagnostic model by training the computational model with the standard operating information and the abnormal operating information based on the at least one status indicator to model standard and abnormal operating conditions of the at least one diagnostic (McGranahan: FIGS. 1A-1B, 4-5; ¶48, ¶¶53-55 {See above.}).
Regarding claim 14, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 1 as shown above.  Dickinson discloses the at least one analytical instrument comprises a mass spectrometer (Dickinson: pg. 88, col 2, paras. 4-5 [“…such as molecular fragmentation in mass spectroscopy…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of using analytical instrument, such as a mass spectrometer, disclosed by Dickinson, in the system and apparatus taught by McGranahan, as modified by Dickinson, with the motivation and expected benefit of efficiently determining a diagnosis of particular system components, an analytical instrument, or particular components of an analytical instrument, such as a mass spectrometer.  This method for improving McGranahan, as modified by Dickinson, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dickinson.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of McGranahan and Dickinson to obtain the invention as specified in claim 14.

Regarding claim 15, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 1 as shown above.  McGranahan discloses the diagnostic information comprising at least one of operating information or analysis information (McGranahan: FIG. 5; ¶58 {See above.}).

Regarding claim 16, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 1 as shown above.  Dickinson discloses at least one analytical instrument (Dickinson: pg. 87, Sect. “Modeling and Model-Based Reasoning,” {See above.}).  McGranahan discloses diagnostic information comprising operating information associated with a component of an instrument or device (McGranahan: FIGS. 1A-1B, 4-5; ¶48, ¶¶53-55, ¶58 {See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of utilizing diagnostic information comprising operating information associated with a component of the at least one analytical instrument analytical instrument, disclosed by McGranahan and Dickinson, into McGranahan, as modified by Dickinson, with the motivation and expected benefit of efficiently determining a diagnosis of particular system components, an analytical instrument, or particular components of an analytical instrument, such as a mass spectrometer.  This method for improving McGranahan, as modified by Dickinson, was within the ordinary ability of one of ordinary skill in the art based on the teachings of McGranahan and Dickinson.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of McGranahan and Dickinson to obtain the invention as specified in claim 16.

Regarding claim 19, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 16 as shown above.  Dickinson discloses at least one analytical instrument (Dickinson: pg. 87, Sect. “Modeling and Model-Based Reasoning,” {See above.}).  McGranahan discloses the logic receives the operating information via at least one data channel in communication with the component, via at least one sensor in communication with the component (McGranahan: FIGS. 3-5; ¶23 [“…the server 106 may be operable to receive communications in the form of sensor data provided by the equipment under measure 101A-101N or client devices in communication therewith. The server 106 may facilitate the diagnosis of equipment issues or failures.”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing computer logic which receives operating information via at least one data channel in communication with the component, via at least one sensor in communication with the component, disclosed by McGranahan, into McGranahan, as modified by Dickinson, with the motivation and expected benefit of efficiently determining a diagnosis of particular system components, an analytical instrument, or particular components of an analytical instrument in real-time.  This method for improving McGranahan, as modified by Dickinson, was within the ordinary ability of one of ordinary skill in the art based on the teachings of McGranahan and Dickinson.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of McGranahan and Dickinson to obtain the invention as specified in claim 19.

Regarding claim 22, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 16 as shown above.  Dickinson discloses at least one analytical instrument (Dickinson: pg. 87, Sect. “Modeling and Model-Based Reasoning,” {See above.}).  McGranahan discloses the logic to receive the operating information during a test run (McGranahan: FIGS. 3-5; ¶23 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing computer logic which receives operating information during a test run, disclosed by McGranahan, into McGranahan, as modified by Dickinson, with the motivation and expected benefit of efficiently determining a diagnosis of particular system components, an analytical instrument, or particular components of an analytical instrument in real-time.  This method for improving McGranahan, as modified by Dickinson, was within the ordinary ability of one of ordinary skill in the art based on the teachings of McGranahan and Dickinson.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of McGranahan and Dickinson to obtain the invention as specified in claim 22.

Regarding claim 24, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 16 as shown above.  McGranahan discloses the component comprising at least one of a pump, a fluid supply, an accumulator, a valve, a check valve, a solenoid valve, a motor, an encoder, an actuator, a sensor, a power supply, a seal, a chromatography column, a detector, an electrode, a heating element, or a cooling element (McGranahan: FIG. 3; ¶53 {See above.}).

Regarding claim 25, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 16 as shown above.  McGranahan discloses component operating information comprising at least one of a flow rate, a pressure, a temperature, a fluid volume, a voltage, an amperage, a position, or a state (McGranahan: FIG. 3; ¶53 {See above.}).

Regarding claim 26, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 1 as shown above.  Dickinson discloses at least one analytical instrument (Dickinson: pg. 87, Sect. “Modeling and Model-Based Reasoning,” {See above.}).  McGranahan discloses at least one diagnostic comprising an operating characteristic of at least one instrument or a component (McGranahan: FIGS. 3-5; ¶23 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of utilizing at least one diagnostic comprising an operating characteristic of at least one instrument or a component, disclosed by McGranahan and Dickinson, into McGranahan, as modified by Dickinson, with the motivation and expected benefit of efficiently determining a diagnosis of particular system components, an analytical instrument, or particular components of an analytical instrument in real-time.  This method for improving McGranahan, as modified by Dickinson, was within the ordinary ability of one of ordinary skill in the art based on the teachings of McGranahan and Dickinson.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of McGranahan and Dickinson to obtain the invention as specified in claim 26.

Regarding claim 28, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 1 as shown above.  Dickinson discloses at least one analytical instrument (Dickinson: pg. 87, Sect. “Modeling and Model-Based Reasoning,” {See above.}).  McGranahan discloses diagnostic information comprising analysis information comprising information associated with an analysis output generated by at least one instrument or a component (McGranahan: FIGS. 1-5; ¶31 [“…the apparatus 200 may include input/output circuitry 203 that may, in turn be in communication with processor 202 to provide output to the user and, in some embodiments, to receive an indication…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of utilizing diagnostic information comprising analysis information comprising information associated with an analysis output generated by, disclosed by McGranahan and Dickinson, into McGranahan, as modified by Dickinson, with the motivation and expected benefit of efficiently determining a diagnosis of particular system components, an analytical instrument, or particular components of an analytical instrument in real-time.  This method for improving McGranahan, as modified by Dickinson, was within the ordinary ability of one of ordinary skill in the art based on the teachings of McGranahan and Dickinson.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of McGranahan and Dickinson to obtain the invention as specified in claim 28.

Regarding claim 31, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 28 as shown above.  Dickinson discloses at least one analytical instrument (Dickinson: pg. 87, Sect. “Modeling and Model-Based Reasoning,” {See above.}).  McGranahan discloses logic to process the analysis information using the at least one diagnostic model to determine a failure indicator (McGranahan: FIGS. 1-5; ¶31 [“…server 106 may facilitate the diagnosis of equipment issues or failures.”]).

Regarding claim 33, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 28 as shown above.  Dickinson discloses at least one analytical instrument (Dickinson: pg. 87, Sect. “Modeling and Model-Based Reasoning,” {See above.}).  McGranahan discloses analysis information comprising a change in system pressure (McGranahan: FIGS. 3-5; ¶23 {See above.}).

Regarding claim 34, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 31 as shown above.  Dickinson discloses at least one analytical instrument (Dickinson: pg. 87, Sect. “Modeling and Model-Based Reasoning,” {See above.}).  McGranahan discloses logic to process the analysis information using the at least one diagnostic model to determine a failure indicator (McGranahan: FIGS. 1-5; ¶3, ¶¶23-36 [“…set of sensor measurements, to diagnose or recognize a particular fault…”]).

Regarding claim 37, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 1 as shown above.  Dickinson discloses at least one analytical instrument (Dickinson: pg. 87, Sect. “Modeling and Model-Based Reasoning,” {See above.}).  McGranahan discloses a computational model comprising a neural network (McGranahan: FIGS. 1-5; ¶¶43-44 [“…the coordinator includes a neural network or some combination of internal layers of a neural network to transform raw data into higher-order representations. This neural network can be customized…”]).

Regarding claim 38, McGranahan, in view of Dickinson, teach all the limitations of the parent claim 1 as shown above.  Dickinson discloses at least one analytical instrument (Dickinson: pg. 87, Sect. “Modeling and Model-Based Reasoning,” {See above.}).  McGranahan discloses logic to present a diagnosis on a display device operably coupled to the logic (McGranahan: FIG. 8; ¶77 [“…real-time, the label start/stop button 803 is used to label events and states of the equipment. The current label value is displayed 804. …”]; ¶112 [“…the subject matter described herein can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor).”]).

Regarding claim 44, McGranahan teaches computer-implemented method comprising, by a system controller of an apparatus (McGranahan: Abstract; FIGS. 1A-5; ¶21-26 [“…performance diagnosis system 105 may comprise a server 106 in communication with at least one repository 107. …apparatus 200 may include a processor 202, a memory 201…”]); and
capturing training operating data for a component (McGranahan: FIGS. 1A-1B, 5; ¶55 {See above.}); and
generating diagnosis data by indicating whether the operating data is standard or abnormal (McGranahan: FIG. 5; ¶71 {See above.});
generating a diagnosis model via training a computational model using the diagnosis data (McGranahan: FIGS. 1A-1B, 4-5; ¶48, ¶¶53-55 {See above.});
receiving real-time operating data for the component (McGranahan: FIGS. 3-5; ¶23 {See above.}); and
predicting at least one diagnosis for the component by processing the real-time operating data using the diagnosis model (McGranahan: FIGS. 1-5; ¶66, ¶100 [“…involve custom predictive models to be generated for each end application. In this case, each individual model requires lengthy and expensive model training time as the predictive models are being tuned for the application. Thus, the labeling mechanism described herein is able to significantly reduce the necessary computing resources…”]).
Dickinson discloses using model-based reasoning with analytical instruments (Dickinson: pg. 87, Sect. “Modeling and Model-Based Reasoning,” para. 1 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of using analytical instrument disclosed by Dickinson, in the method taught by McGranahan, with the motivation and expected benefit of efficiently determining a diagnosis of particular system components, an analytical instrument, or particular components of an analytical instrument.  This method for improving McGranahan, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dickinson.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of McGranahan and Dickinson to obtain the invention as specified in claim 44.
Regarding claim 45, the claim recites limitations found within claim 44, and is rejected under the same rationale applied to the rejection of claim 44.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication US 2015/0233873 A1, to Yanagisawa, discloses a system for monitoring an operating status of a chromatograph to determine whether or not an abnormality due to an external condition independent of the characteristics of a sample being analyzed is present in the operating status of the chromatograph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2857